DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is  objected to because of the following informalities:  Claim 10 contains typographical errors.  The term “polyethylene glycol” appears twice in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10, ln 10 recites the term “sulfonic acid amino acid”, which renders the claim indefinite.  It is not clear whether this is a typographical error where a comma is missing that would show sulfonic acid and amino acid as separate alternatives  or the term is meant to convey a different acid such as ‘aminosulfonic acid’.
While not a suggestion of claim language, in the interest of compact prosecution, the term “sulfonic acid amino acid” is treated as ‘sulfonic acid, amino acid’ where the acids are separate alternatives. 
Appropriate correction is required.





The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the fourth paragraph of pre-AIA  35 U.S.C. 112, a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13 and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Parent claim 1 is drawn to magnetic particles. Dependent claims 13 and 14 are drawn to intended uses for the magnetic particles.  The intended uses do not further limit the structure or composition of the magnetic particles as set forth in parent claim 1 and thus do not further limit the scope of the claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
While not a suggest of claim language, in the interest of compact prosecution, all prior art that reads on parent claim 1 is considered to read on claims 13 and 14.
Appropriate correction is required. 

Cl
Claim Rejections - 35 USC § 102


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The instant claims contain the transitional phrase “comprising”.  Per MPEP 2111.03 ‘The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps'.  This open-ended definition has been taken into consideration in the following rejections.  
Claims 1-5, 8, 9 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Synthesis, Electrical and Magnetic Properties of Composites Copper Iodide/Magnetite-Polychlorotrifluoroethylene” by Mazurenko, submitted in the IDS filed 2/26/21.
Regarding claims 1-5 and 9, Mazurenko discloses iron oxide magnetic particles comprising an iron oxide (Fe3O4) and MXn (CuI) wherein M is Cu, X is I, and n is 1 (page 217, para 2).

Regarding claims 8 and 12, Mazurenko discloses the iron oxide particles of claim 1.   Claims 8 and 12 are product by process claims.  It is noted that Mazurenko does not explicitly teach the claimed process as written, however, MPEP 2113 states “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). 
MPEP 2113 also states “The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979)”.  In the instant case, it is found that the instantly claimed process of making the claimed product does not impart any structural or functional characteristics to the claimed product.  
The limitations directed to the method for producing the claimed composition are not considered to add patentable weight to the examination of the product claims.  It is well settled that if the examiner can find a product in the prior art that is the same or so similar as to have been obvious, the burden can be shifted to the applicant to demonstrate that the process for producing the composition somehow imparts a patentable distinction to the composition under examination.

Regarding claim 11, Mazurenko discloses the iron oxide magnetic particles of claim 1, wherein the iron oxide magnetic particles comprise MXn, in a weight ratio of 1 : 0.4 (page 220, para 1), which falls completely with in the instantly claimed range of 
1 : 0.005 to 0.8 based on an iron oxide.

Regarding claims 13 and 14, Mazurenko discloses the iron oxide magnetic particles of claim 1.  Mazurenko anticipates the magnetic particles of claim 1 and is therefore considered to read on claims 13 and 14. 
This rejection is based on the interpretation set forth in para #6, above.

Claims 1, 5, 8, 9 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Facile synthesis of magnetic Fe3O4@BiOI@AgI for water decontamination with visible light irradiation: Different mechanisms for different organic pollutants degradation and bacterial disinfection” by Liang. 
Regarding claims 1, 5 and 9, Liang discloses iron oxide magnetic particles comprising an iron oxide (Fe3O4) and MXn (AgI) wherein M is Ag, X is I, and n is 1 (page 217, para 2).  The term “comprising” in the preamble is open and allows for the presence of additional component, BiOI.

Regarding claims 8 and 12, Liang discloses the iron oxide particles of claim 1.   Claims 8 and 12 are product by process claims.  It is noted that Liang does not explicitly teach the claimed process as written, however, see MPEP 2113 cited above.  
 In the instant case, it is found that the instantly claimed process of making the claimed product does not impart any structural or functional characteristics to the claimed product.  
The limitations directed to the method for producing the claimed composition are not considered to add patentable weight to the examination of the product claims.  It is well settled that if the examiner can find a product in the prior art that is the same or so similar as to have been obvious, the burden can be shifted to the applicant to demonstrate that the process for producing the composition somehow imparts a patentable distinction to the composition under examination.

Regarding claims 13 and 14, Liang discloses the iron oxide magnetic particles of claim 1.  Liang anticipates the magnetic particles of claim 1 and is therefore considered to read on claims 13 and 14. 
This rejection is based on the interpretation set forth in para #6, above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The instant claims contain the transitional phrase “comprising”.  See MPEP 2111.03, cited above.  This open-ended definition has been taken into consideration in the following rejections.  
Claims 1-4, 7-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over “cRGD-functionalized, DOX-conjugated, and 64Cu-labeled superparamagnetic iron oxide nanoparticles for targeted anticancer drug deliver and PET/MR imagining” by Yang et al. (hereinafter Yang).  
Regarding claims 1-4, Yang discloses iron oxide magnetic particles (abstract) comprising an iron oxide particle (SPIO) in the presence of CuCl2 prior to and during incubation (page 4153, section 2.17).  CuCl2 is MXn wherein M is Cu, X is I and n is 2. 
It is noted that this is an intermediate combination.  However, even in the intermediate combination, at least some CuCl2 is expected to attach to the iron oxide particle prior to and during incubation, absent evidence to the contrary. 

Regarding claims 7 and 10, Yang discloses the iron oxide magnetic particles of claim 1, wherein at least a portion of the surface of the iron oxide magnetic particles is further coated with a hydrophilic ligand wherein the hydrophilic ligand comprises polyethylene glycol (PEG, page 4152, section 2.7 and Scheme 1, page 4154 ) and amino acids (cRGD, cyclic arginine-glycine-aspartic acid peptide, page 4152, para 2 and Scheme 1, page 4154). 
This rejection is based on the interpretation set forth in para #4, above.

Regarding claims 8 and 12, Yang discloses the iron oxide particles of claim 1.   Claims 8 and 12 are product by process claims.  It is noted that Yang does not explicitly teach the claimed process as written, however, see MPEP 2113 cited above.  
 In the instant case, it is found that the instantly claimed process of making the claimed product does not impart any structural or functional characteristics to the claimed product.  
The limitations directed to the method for producing the claimed composition are not considered to add patentable weight to the examination of the product claims.  It is well settled that if the examiner can find a product in the prior art that is the same or so similar as to have been obvious, the burden can be shifted to the applicant to demonstrate that the process for producing the composition somehow imparts a patentable distinction to the composition under examination.

Regarding claim 9, Yang discloses the iron oxide magnetic particles of claim 1, wherein the iron oxide comprises Fe3O4 (magnetite) (page 4152, section 2.4).

Regarding claims 13 and 14, Yang discloses the iron oxide magnetic particles of claim 1.  Yang renders the magnetic particles of claim 1 obvious and is therefore considered to read on claims 13 and 14. 
This rejection is based on the interpretation set forth in para #6, above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 6-16 of copending Application No. 17/187523 (hereinafter 523). Although the claims at issue are not identical, they are not patentably distinct from each other because both teach iron oxide magnetic particles comprising an iron oxide and MXn wherein M, X and n are the same (instant claims 1-5 and 523 claims 1, 7-9, 13 and 14). The printed publication of 523 defines X as one of F, Cl, Br, I and their radioactive isotopes (para [0033]) as set forth in instant claim 6. Both teach the same hydrophilic ligands (instant claims 7 and 10 and 523 claims 11 and 12). See the interpretation set forth in para #4, above. Both teach the same methods for deriving the iron oxide (instant claims 8 and 12 and 523 claims 1, 2 and 10).  However, claims 8 and 12 are product-by-process claims.  See MPEP 2113, cited above.  In the instant case, it is found that the instantly claimed process of making the claimed product does not impart any structural or functional characteristics to the claimed product. Both also teach the same iron oxides (instant claim 9 and 523 claim 6).  The 523 claims read on instant claim 1 and therefore read on instant claims 13 and 14.  See the interpretation set forth in para #6, above. Also see 523 claims 15 and 16.
The 523 claims are silent regarding the ratio of iron oxide magnetic particles to MXn as set forth in instant claim 11.  However, 523 claim 1 states that the MXn forms a shell at the surface of the iron oxide.  It would therefore be obvious to one of ordinary skill in the art to control this ratio to control the thickness of the MXn shell. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5 and 7-11 of copending Application No. 17/506997 (hereinafter 997). Although the claims at issue are not identical, they are not patentably distinct from each other because both teach iron oxide magnetic particles comprising an iron oxide and MXn wherein M, X and n are the same (instant claims 1-5 and 997 claims 1, 5 and 11).  Both teach that X includes radioactive isotopes (instant claim 6 and 997 claim 3).  Both teach the same hydrophilic ligands (instant claims 7 and 10 and 997 claims 11 and 12). See the interpretation set forth in para #4, above. Both teach the same methods for deriving the iron oxide as forth in instant claims 8 (997 claim 1).  The 997 claims do not recite the method as set forth in instant claim 12.  However, claims 8 and 12 are product-by-process claims.  See MPEP 2113, cited above.  In the instant case, it is found that the instantly claimed process of making the claimed product does not impart any structural or functional characteristics to the claimed product. Both also teach the same iron oxides (instant claim 9 and 997 claim 9).  The 997 claims read on instant claim 1 and therefore read on instant claims 13 and 14.  See the interpretation set forth in para #6, above. Also see 997 claim 9.
The 997 claims are silent regarding the ratio of iron oxide magnetic particles to MXn as set forth in instant claim 11.  However, it would therefore be obvious to one of ordinary skill in the art to control this ratio to control the magnetic properties of the particles.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E./           Examiner, Art Unit 1734                                                                                                                                                                                             

/Matthew E. Hoban/           Primary Examiner, Art Unit 1734